DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16 drawn to a single stage unequal power combiner.
II.	Claims 17-20 drawn to an antenna module.
III.	Claim 21 drawn to a phased-array antenna.

The inventions are distinct, each from the other because of the following reasons:
Inventions I to III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the phased-array antenna of group III can be practiced without the needed for the single stage unequal power combiner of group I comprising an isolation resistor that is coupled to the first input terminal receiving a first input signal and the second input terminal receiving a second input signal, wherein the first and the second impedances are adjustable based on an input signal power ratio between the first and the second input signals, and wherein the combiner has a mismatch loss less than a predefined mismatch loss threshold when the input signal power ratio is within a limited range; or the antenna module of group II comprising an antenna diversity switch coupled to each of the plurality of phased antenna arrays, wherein the antenna diversity switch controls one of the phased antenna arrays to be active at a time through the one or more unequal combiners.

Because these inventions are distinct for the reasons given above, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THO G PHAN/
Primary Examiner, Art Unit 2845